Case 2:15-cv-00201-SMJ   ECF No. 422-34      filed 01/28/20     PageID.24188 Page 1 of 105




                           Dec GMV Re: Opposition to Pl MILs 001702
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24189 Page 2 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001703
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24190 Page 3 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001704
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24191 Page 4 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001705
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24192 Page 5 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001706
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24193 Page 6 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001707
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24194 Page 7 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001708
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24195 Page 8 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001709
Case 2:15-cv-00201-SMJ   ECF No. 422-34   filed 01/28/20   PageID.24196 Page 9 of 105




                                                                   Dec GMV Re: Opposition to Pl MILs 001710
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24197 Page 10 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001711
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24198 Page 11 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001712
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24199 Page 12 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001713
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24200 Page 13 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001714
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24201 Page 14 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001715
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24202 Page 15 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001716
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24203 Page 16 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001717
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24204 Page 17 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001718
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24205 Page 18 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001719
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24206 Page 19 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001720
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24207 Page 20 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001721
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24208 Page 21 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001722
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24209 Page 22 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001723
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24210 Page 23 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001724
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24211 Page 24 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001725
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24212 Page 25 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001726
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24213 Page 26 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001727
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24214 Page 27 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001728
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24215 Page 28 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001729
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24216 Page 29 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001730
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24217 Page 30 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001731
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24218 Page 31 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001732
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24219 Page 32 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001733
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24220 Page 33 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001734
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24221 Page 34 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001735
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24222 Page 35 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001736
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24223 Page 36 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001737
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24224 Page 37 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001738
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24225 Page 38 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001739
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24226 Page 39 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001740
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24227 Page 40 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001741
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24228 Page 41 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001742
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24229 Page 42 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001743
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24230 Page 43 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001744
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24231 Page 44 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001745
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24232 Page 45 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001746
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24233 Page 46 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001747
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24234 Page 47 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001748
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24235 Page 48 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001749
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24236 Page 49 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001750
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24237 Page 50 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001751
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24238 Page 51 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001752
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24239 Page 52 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001753
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24240 Page 53 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001754
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24241 Page 54 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001755
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24242 Page 55 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001756
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24243 Page 56 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001757
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24244 Page 57 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001758
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24245 Page 58 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001759
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24246 Page 59 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001760
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24247 Page 60 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001761
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24248 Page 61 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001762
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24249 Page 62 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001763
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24250 Page 63 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001764
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24251 Page 64 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001765
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24252 Page 65 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001766
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24253 Page 66 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001767
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24254 Page 67 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001768
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24255 Page 68 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001769
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24256 Page 69 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001770
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24257 Page 70 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001771
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24258 Page 71 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001772
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24259 Page 72 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001773
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24260 Page 73 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001774
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24261 Page 74 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001775
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24262 Page 75 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001776
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24263 Page 76 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001777
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24264 Page 77 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001778
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24265 Page 78 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001779
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24266 Page 79 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001780
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24267 Page 80 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001781
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24268 Page 81 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001782
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24269 Page 82 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001783
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24270 Page 83 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001784
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24271 Page 84 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001785
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24272 Page 85 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001786
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24273 Page 86 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001787
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24274 Page 87 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001788
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24275 Page 88 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001789
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24276 Page 89 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001790
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24277 Page 90 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001791
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24278 Page 91 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001792
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24279 Page 92 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001793
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24280 Page 93 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001794
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24281 Page 94 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001795
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24282 Page 95 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001796
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24283 Page 96 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001797
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24284 Page 97 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001798
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24285 Page 98 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001799
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24286 Page 99 of
                                      105




                                                                Dec GMV Re: Opposition to Pl MILs 001800
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24287 Page 100 of
                                       105




                                                                Dec GMV Re: Opposition to Pl MILs 001801
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24288 Page 101 of
                                       105




                                                                Dec GMV Re: Opposition to Pl MILs 001802
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24289 Page 102 of
                                       105




                                                                Dec GMV Re: Opposition to Pl MILs 001803
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24290 Page 103 of
                                       105




                                                                Dec GMV Re: Opposition to Pl MILs 001804
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20   PageID.24291 Page 104 of
                                       105




                                                                Dec GMV Re: Opposition to Pl MILs 001805
Case 2:15-cv-00201-SMJ   ECF No. 422-34 filed 01/28/20              PageID.24292 Page 105 of
                                       105




                         Dec GMV Re: Opposition to Pl MILs 001806
